20-01187-jlg Doc 1-68 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          16 Filed     20:19:48
                                                   11/12/19 Page 1Doc
                                                                   of 216 Letter
                                  Pg 1 of 2


                            P OLLOCK | C OHEN                          LLP
                                 60 BROAD STREET, 24TH FLOOR
                                  NEW YORK, NEW YORK 10004
                                        (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251



                                        November 12, 2019

VIA ECF & FACSIMILE
Hon. Alvin K. Hellerstein
U.S. District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007
fax: (212) 805-7942

       Re:     In the Matter of the Application of Orly Genger, No. 19-cv-9319 (AKH)
               In the Matter of the Petition of Dalia Genger, No. 19-cv-9365 (AKH)

Dear Judge Hellerstein:

        We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee, with
respect to the above-referenced matters which were removed from Surrogate’s Court in
connection with Orly Genger’s bankruptcy then pending in the Western District of Texas. We
write to briefly respond to the submission of Kasowitz Benson Torres LLP seeking a 45-day
extension of the time to respond to our remand motions. (ECF No. 12 in 19-cv-9319; ECF No.
12 in 19-cv-9365.)

       As detailed in the remand motions, Ron Satija, the former Chapter 7 Trustee for Orly
Genger, and by extension, his counsel Kasowitz Benson, lack standing, much less the authority,
to maintain this removal action. Further, as Kasowitz Benson is no longer counsel to the
Chapter 7 Trustee, it has no standing to make this request for an adjournment.

        However, we have no objection to the Court delaying this matter sua sponte in order to
give time for a new Chapter 7 Trustee (if any) to be appointed in New York.

                                                       Respectfully submitted,

                                                       /s/ Adam Pollock

                                                       Adam Pollock




                                                                                                 1
20-01187-jlg Doc 1-68 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          16 Filed     20:19:48
                                                   11/12/19 Page 2Doc
                                                                   of 216 Letter
                                  Pg 2 of 2

Hon. Alvin K. Hellerstein
November 12, 2019
Page 2 of 2


cc (via ECF):

        Michael Paul Bowen, Esq.
        Kasowitz Benson Torres LLP
        Counsel to the former Bankruptcy Trustee;
        Counsel for Orly Genger, debtor;
        Counsel for Arie Genger, creditor; and
        Counsel for Kasowitz Benson Torres LLP, creditor


cc (via email):

        Brian T. Cumings, Esq.
        Counsel to the Bankruptcy Trustee

        Andrew R. Kurland, Esq.
        Kasowitz Benson Torres LLP
        Counsel to the former Bankruptcy Trustee;
        Counsel for Orly Genger, debtor;
        Counsel for Arie Genger, creditor; and
        Counsel for Kasowitz Benson Torres LLP, creditor

        John Dellaportas, Esq.
        Emmet Marvin & Martin LLP
        Counsel to Sagi Genger 1993 Trust & Sagi Genger

        Steven Riker, Esq.
        Law Office of Steven Riker
        Guardian Ad Litem

        Chris Gartman, Esq.
        Hughes Hubbard & Reed LLP
        Counsel to Arnold Broser and David Broser

        Natalie Bedoya McGinn, Esq.
        Counsel to Arie Genger

        John Boyle, Esq.
        Skadden, Arps, Slate, Meagher & Flom LLP
        Counsel to Glenclova Investment Company, TR Investors, LLC,
        New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.




                                 POLLOCK | COHEN                    LLP
                                                                                   2
